599 F.2d 119
UNITED STATES of America, Plaintiff-Appellee,v.William Wesley OZIER and Malvis Irene Ozier, Defendants-Appellants.
No. 78-5267.
United States Court of Appeals,Sixth Circuit.
Argued April 6, 1979.Decided May 10, 1979.

Thomas E. Jackson, Kenneth R. Sasse, Detroit, Mich., for defendants-appellants.
James K. Robinson, U. S. Atty., Peter J. Kelley, J. Brian McCormick, Frances L. Zebot, Detroit, Mich., for plaintiff-appellee.
Before EDWARDS, Chief Judge, KEITH, Circuit Judge, and BROWN,* Chief District Judge.
PER CURIAM.


1
Defendants appeal from their conviction on two counts of making false statements to the Small Business Administration to obtain a loan, in violation of 15 U.S.C. § 645(a) (1976).  They were tried before a federal District Court Judge, the jury being waived; were found guilty; and each was sentenced to two years of probation and a $2,000 fine.


2
On appeal appellants' basic contention is that the evidence presented in relation to the two counts was insufficient to support the conviction.  While we recognize that the case was decided on conflicting evidence, we do not consider these conflicts de novo.  United States v. Luxenberg, 374 F.2d 241 (6th Cir. 1967).  We do find substantial, material and competent evidence to support the findings of guilt by the District Judge.


3
Further, we find no error in the fact that at the conclusion of argument on defendants' motion for judgment of acquittal, Judge Gubow proposed to both counsel that each should concurrently submit findings of fact and conclusions of law within 10 days, which suggestion was agreed upon by both counsel for defense and the government.  Under these circumstances, we find no denial of or prejudice to defendants' rights to have a closing argument made in their behalf.


4
The judgments of conviction are affirmed.



*
 Honorable Bailey Brown, Chief United States District Judge for the Western District of Tennessee, sitting by designation